Title: From George Washington to Elisha Sheldon, 9 June 1783
From: Washington, George
To: Sheldon, Elisha


                  
                     Sir
                     Hd Qurs 9th June 1783
                  
                  Your Regiment of Light Dragoons, being to be dissolved, in Consequence of the Resolution of Congress of the 26th of May—grantg furloughs to the Men for the War—and my particular furlough given to those for three Years—You will suffer the Men for the War, who will have their discharges, to take with them their Arms & Accoutrements, & Ammunition, agreeably to Genl Orders—The Arms, Ammunition & Accoutrements in Hands of the Three Years Men, together with the Public Property of every kind, now in the Regt you will deliver over to the Qr M. Genl—or such Person as he shall appoint, takg Receipts that they may be conveyed to Camp, for the Benefit of the United States.
                  
               